Title: Report on Address to the States by Congress, [25 April] 1783
From: Madison, James
To: 


Editorial Note
On 18 April, after adopting the plan for restoring public credit, Congress appointed a committee, JM chairman, Oliver Ellsworth, and Alexander Hamilton, to prepare an address to the states (NA: PCC, No. 186, fol. 95). Congress expected to print the address and the plan, and have President Elias Boudinot enclose copies in his circular letter to the executive of each state (JM Notes, 18 Apr., n. 7; Delegates to Harrison, 22 Apr. 1783, and n. 4; JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.;
        Washington, 1904–37)., XXV, 986).
Although JM disagreed with several recommendations in the plan and regretted that several others had been rejected, he had voted for it as being the most satisfactory compromise which could be reached among the divergent sectional interests within the Confederation and the rival groups of creditors of Congress (Report on Restoring Public Credit, 6 Mar., n. 1; JM Notes, 18 Apr., n. 7; JM to Jefferson, 22 Apr. 1783, and nn. 10, 11). For this reason and because his aim in the address was to persuade every state legislature to approve the plan, JM naturally minimized its shortcomings and emphasized its virtues, along with the difficulties attending its adoption by Congress and the need of the states to ratify it for the sake of justice, national honor, and the continuance of the Confederation (JM to Randolph, 22 Jan., and n. 8; 25 Feb.; JM Notes, 21 Feb. 1783, and n. 16).
Nine years later, when JM and Hamilton were at odds on matters of fiscal policy, Hamilton chose to assume, although his memory could hardly have been so unreliable, that the address to the states demonstrated JM’s approval of all recommendations in the plan of 1783, and hence his inconsistency in opposing the somewhat similar proposals of Hamilton during the first administration of President Washington. In a letter of 26 May 1792 to Edward Carrington, Hamilton remarked that “the evidence of Mr. Madisons sentiments at one period is to be found in the address of Congress of April 26th 1783, which was planned by him in conformity to his own ideas and without any previous suggestions from the Committee and with his hearty cooperation in every part of the business” (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of
          Alexander Hamilton (15 vols. to date; New York, 1961——)., XI, 427). See also JM Notes, 20 Feb. 1783, n. 6; and n. 35, below.
 
[25 April 1783]
The Come. appd. to prepare an address to the States, on the subject of the recommendations of the 18th. instant, submit the following
Address to the States by the United States in Congress Assembled

April 26. 1783
The prospect which has for some time existed, and which is now happily realized, of a successful termination of the war, together with the critical exigences of public affairs have made it the duty of Congress to review and provide for the debts which the war has left upon the U. S. and to look forward to the means of obviating dangers which may interrupt the harmony and tranquility of the Confederacy. The result of their mature and solemn deliberations on these great objects is contained in their several recommendations of the 18th. instant herewith transmitted. Although these recommendations speak themselves the principles on which they are founded, as well as the ends which they propose, it will not be improper to enter into a few explanations and remarks, in order to place in a stronger view the necessity of complying with them.
The first measure recommended is effectual provision for the debts of the U. S. The amount of these debts as far as they can now be ascertained is 42000375 Dollars, as will appear by the Schedule No 1. To discharge the principal of this aggregate debt at once or in any short period is, evidently, not within the compass of our resources, and even if it could be accomplished, both the true interest and the ease of the community would require that the debt itself should be left to a course of gradual extinguishment, and certain funds be provided for paying in the mean time the annual interest. The amount of the annual interest, as will appear by the paper last referred to, is computed to be 2415956 Dollars. Funds therefore which will certainly and punctually produce this annual sum at least, must be provided.
In devising these funds Congress did not overlook the mode of supplying the common Treasury provided by the articles of confederation. But after the most respectful consideration of that mode, they were constrained to regard it as inadequate and inapplicable to the form into which the public debt must be thrown. The delays and uncertainties incident to a revenue to be established and collected from time to time by thirteen independent authorities, is at first view irreconcileable with the punctuality essential in the discharge of the interest of a national debt. Our own experience, after making every allowance for transient impediments, has been a sufficient illustration of this truth. Some departure therefore in the recommendations of Congress from the fœderal constitution, was unavoidable; but it will be found to be as small as could be reconciled with the object in view, and to be supported besides by solid considerations of interest and sound policy.
The fund which first presented itself on this, as it did on a former occasion, was a tax on imports. The reasons which recommended this branch of revenue, have heretofore been stated in an act of which a copy No. 2 is now forwarded, and need not be here repeated. It will suffice to recapitulate, that taxes on consumption are always least burdensome, because they are least felt, and are borne too by those who are both willing and able to pay them; that of all taxes on consumption, those on foreign commerce are most compatible with the genius and policy of free States; that from the relative positions of some of the more commercial States, it will be impossible to bring this essential resource into use without a concerted uniformity; that this uniformity cannot be concerted through any channel so properly as through congress, nor for any purpose so aptly as for paying the debts of a Revolution, from which an unbounded freedom has accrued to commerce.
In renewing this proposition to the States we have not been unmindful of the objections which heretofore frustrated the unanimous adoption of it. We have limited the duration of the revenue to the term of 25. years: and we have left to the States themselves the appointment of the officers who are to collect it. If the strict maxims of national credit alone were to be consulted, the revenue ought manifestly to be co-existent with the object of it; and the collection placed in every respect under that authority which is to dispense the former, and is responsible for the latter. These relaxations will we trust, be regarded on one hand as the effect of a disposition in Congs. to attend at all times to the sentiments of those whom they serve; and on the other hand as a proof of their anxious desire that provision may be made in some way or other for an honorable and just fulfilment of the engagements which they have formed.

To render this fund as productive as possible and at the same time to narrow the room for collusions and frauds, it has been judged an improvement of the plan, to recommend a liberal duty on such articles as are most susceptible of a tax according to their quantity and are of most equal and general consumption; leaving all other articles, as heretofore proposed, to be taxed according to their value.
The amount of this fund is computed to be 915956 Dollars. The estimates on which the computation is made, are detailed in paper No. 3. accuracy in the first essay on so complex & fluctuating a subject is not to be expected. It is presumed to be as near the truth as the defect of proper materials would admit.
The residue of the computed interest is 1500000 Dollars, and is referred to the States to be provided for by such funds as they may judge most convenient. Here again the strict maxims of public credit gave way to the desire of Congress to conform to the sentiments of their constituents. It ought not to be omitted however with respect to this portion of the revenue, that the mode in which it is to be supplied, varies so little from that pointed out in the articles of confederation, and the variations are so conducive to the great object proposed, that a ready and unqualified compliance on the part of the States may be the more justly expected. In fixing the quotas of this sum Congs. as may be well imagined, were guided by very imperfect lights and some Inequalities may consequently have ensued. These however can be but temporary, and as far as they may exist at all, will be redressed by a retrospective adjustment, as soon as a constitutional rule can be applied.
The necessity of making the two foregoing provisions one indivisible and irrevocable act is apparent. Without the first quality, partial provision only might be made where complete provision is essential; nay as some States might prefer & adopt one of the funds only, and the other States the other fund only, it might happen that no provision at all would be made: Without the second, a single State out of the thirteen might at any time involve the nation in bankruptcy, the mere practicability of which would be a fatal bar to the establishment of national credit. Instead of enlarging on these topics, two observations are submitted to the justice and wisdom of the Legislatures. First: The present Creditors[,] or rather the domestic part of them, having either made their loans for a period which has expired, or having become creditors in the first instance involuntarily, are entitled on the clear principles of justice & good faith, to demand the principal of their credits, instead of accepting the annual interest. It is necessary, therefore, as the principal can not be paid to them on demand, that the interest should be so effectually and satisfactorily secured, as to enable them if they incline, to transfer their stock at its full value. Secondly: if the funds be so firmly constituted as to inspire a thorough & universal confidence, may it not be hoped, that the capital of the domestic debt which bears the high interest of 6 perCt., may be cancelled by other loans obtained at a more moderate interest? The saving by such an operation would be a clear one and might be a considerable one. As a proof of the necessity of substantial funds for the support of our credit abroad we refer to paper No 4
Thus much for the interest of the national debt: For the discharge of the principal within the term limited, we rely on the natural increase of the revenue from Commerce, on requisitions to be made from time to time for that purpose, as circumstances may dictate, and on the prospects of vacant territory. If these resources should prove inadequate, it will be necessary, at the expiration of 25 years to continue the funds now recommended or to establish such others as may then be found more convenient.
With a view to the resource last mentioned, as well as to obviate disagreeable controversies, and confusions, Congress have included in their present recommendations, a renewal of those of the 6th day of Septr. and of the 10th. day of October 1780. In both those respects a liberal and final accomodation of all interfering claims of vacant territory, is an object which cannot be pressed with too much solicitude.
The last object recommended is a constitutional change of the rule, by which a partition of the common burdens is to be made. The expediency and even necessity of such a change has been sufficiently enforced by the local injustice and discontents which have proceeded from valuations of the soil in every State where the experiment has been made. But how infinitely must these evils be increased, on a comparison of such valuations among the states themselves! On whatever side indeed this rule be surveyed, the execution of it must be attended with the most serious difficulties. If the valuations be referred to the authorities of the several States, a general satisfaction is not to be hoped for: If they be executed by officers of the U. S. traversing the Country for that purpose, besides the inequalities against which this mode would be no security, the expence would be both enormous and obnoxious: If the mode taken in the act of the 17 day of feby last which was deemed on the whole least objectionable, be adhered to, still the insufficiency of the data to the purpose to which they are to be applied, must greatly impair, if not utterly destroy all confidence in the accuracy of the result; not to mention that as far as the result can be at all a just one, it will be indebted for the advantage to the principle on which the rule proposed to be substituted is founded. This rule altho’ not free from objections, is liable to fewer than any other that could be devised. The only material difficulty which attended it in the deliberations of Congress, was to fix the proper difference between the labor and industry of free inhabitants, and of all other inhabitants. The ratio ultimately agreed on was the effect of mutual concessions, and if it should be supposed not to correspond precisely with the fact, no doubt ought to be entertained that an equal spirit of accomodation among the several Legislatures, will prevail against little inequalities which may be calculated on one side or on the other. But notwithstanding the confidence of Congress as to the success of this proposition, it is their duty to recollect that the event may possibly disappoint them, and to request that measures may still be pursued for obtaining & transmitting the information called for in the act of 17 feby. last, which in such event will be essential.
The plan thus communicated and explained by Congress must now receive its fate from their Constituents. All the objects comprized in it are conceived to be of great importance to the happiness of this confederated republic, are necessary to render the fruits of the Revolution, a full reward for the blood, the toils, the cares and the calamities which have purchased it. But the object of which the necessity will be peculiarly felt, and which it is peculiarly the duty of Congress to inculcate, is the provision recommended for the national debt. Altho’ this debt is greater than could have been wished, it is still less on the whole than could have been expected, and when referred to the cause in which it has been incurred, and compared with the burdens which wars of ambition and of vain glory have entailed on other nations, ought to be borne not only with cheerfulness but with pride. But the magnitude of the debt makes no part of the question. It is sufficient that the debt has been fairly contracted and that justice & good faith demand that it should be fully discharged. Congress had no option but between different modes of discharging it. The same option is the only one that can exist with the States. The mode which has after long & elaborate discussion been preferred, is, we are persuaded, the least objectionable of any that would have been equal to the purpose. Under this persuasion, we call upon the justice & plighted faith of the several States to give it its proper effect, to reflect on the consequences of rejecting it, and to remember that Congress will not be answerable for them.

If other motives than that of justice could be requisite on this occasion, no nation could ever feel stronger. For to whom are the debts to be paid?
To an Ally, in the first place, who to the exertion of his arms in support of our cause, has added the succours of his Treasure; who to his important loans has added liberal donations; and whose loans themselves carry the impression of his magninimity and friendship. For more exact information on this point we refer to paper No. 5
To individuals in a foreign country in the next place who were the first to give so precious a token of their confidence in our justice, and of their friendship for our cause; and who are members of a republic which was second in espousing our rank among nations. For the claims and expectations of this class of Creditors we refer to paper No. 6
Another class of Creditors is that illustrious & patriotic band of fellow Citizens, whose blood and whose bravery have defended the liberties of their Country, who have patiently borne, among other distresses the privation of their stipends, whilst the distresses of their Country disabled it from bestowing them; and who even now ask for no more than such a portion of their dues as will enable them to retire from the field of victory & glory into the bosom of peace & private citizenship, and for such effectual security for the residue of their claims as their Country is now unquestionably able to provide. For a full view of their sentiments and wishes on this subject we transmit the paper No. 7. and as a fresh & lively instance of their superiority to every species of seduction from the paths of virtue & of honor, we add the paper No. 8
The remaining class of Creditors is composed partly of such of our fellow Citizens as originally lent to the public the use of their funds, or have since manifested most confidence in their Country by receiving transfers from the lenders; and partly of those whose property has been either advanced or assumed for the public service. To discriminate the merits of these several descriptions of creditors would be a task equally unnecessary & invidious. If the voice of humanity plead more loudly in favor of some than of others; the voice of policy, no less than of justice pleads in favor of all. A wise nation will never permit those who relieve the wants of their Country, or who rely most on its faith, its firmness and its resources, when either of them is distrusted, to suffer by the event.
Let it be remembered finally that it has ever been the pride and boast of America, that the rights for which she contended were the rights of human nature. By the blessing of the Author of these rights on the means exerted for their defence, they have prevailed against all opposition and form the basis of thirteen independant States. No instance has heretofore occurred, nor can any instance be expected hereafter to occur, in which the unadulterated forms of Republican Government can pretend to so fair an opportunity of justifying themselves by their fruits. In this view the Citizens of the U. S. are responsible for the greatest trust ever confided to a Political Society. If justice, good faith, honor, gratitude & all the other Qualities which enoble the character of a nation, and fulfil the ends of Government, be the fruits of our establishments, the cause of liberty will acquire a dignity and lustre, which it has never yet enjoyed; and an example will be set which can not but have the most favorable influence on the rights of mankind. If on the other side, our Governments should be unfortunately blotted with the reverse of these cardinal and essential Virtues, the great cause which we have engaged to vindicate, will be dishonored & betrayed; the last & fairest experiment in favor of the rights of human nature will be turned against them; and their patrons & friends exposed to be insulted & silenced by the votaries of Tyranny and Usurpation.
By order of the United States in Congress assembled

